DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 20th, 2021 has been entered. Claims 12, 14-15, 19-21 and 23-24 have been amended. Claim 13 has been canceled. Claims 25-27 have been added. Claims 12 and 14-27 remain pending. Applicant’s amendments to the claims and drawings overcome each and every objection previously set forth in the Non-Final Office Action mailed July 30th, 2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims the public before the effective filing date of the claimed invention.

Claim(s) 12, 14-16 and 19-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (US 2010/0082151). 
Regarding claim 12, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22) for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of at least one object (Fig. 2 #49), comprising: 
a movement device (Fig. 3 #48) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72) and the at least one object (Paragraph 0029 lines 1-5); and

Young et al. does however state that any of the components may be configured to communicate wireless signals, such that a physical connection is unnecessary, and provides an exemplary hand-held device (Paragraph 0033 lines 1-10). With the use of a hand-held device, the advance data detection station may acquire data manually from an operator using an input unit, and/or semi-automatically by the operator using a mobile detection unit which is a portable device configured to be carryable by hand. Young et al. explains that in the occurrence of an exception (Paragraph 0063 lines 1-10), it is beneficial to detect and input data either manually from an operator using an input unit (Paragraph 0063 lines 10-12) and/or semi-automatically by the operator using a mobile detection unit, which is a portable device configured to be carryable by hand (Paragraph 0063 lines 11-13). These acquisition methods enable an operator to resolve and overcome exceptions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. to include an advance data detection station for acquiring data either manually from an operator using an input unit or semi-automatically using a mobile detection unit, as Young et al. explains that this type of data acquisition is beneficial for preventing exceptions during the process, thus resulting in a more efficient system. 
Regarding claim 14, Young et al. (US 2010/0082151) teaches a detection device further comprising: 
at least one detection unit (Fig. 8 #403) situated at the preprocessing unit (Fig. 8 #401, 403), the at least one detection unit configured to detect at least one parameter of the at least one object (Paragraph 0091 lines 4-7).
Regarding claim 15, Young et al. (US 2010/0082151) teaches a detection device wherein the at least one parameter includes a weight of the at least one object or a dimension of the at least one object (Paragraph 0091 lines 5-7).
Regarding claim 16, Young et al. (US 2010/0082151) teaches a detection device further comprising: 
at least one post-processing unit (Fig. 8 #437) using which the at least one object is post- processed after a detection of data using the object data detection unit (Paragraph 0096 lines 9-10).
Regarding claim 19, Young et al. (US 2010/0082151) teaches a system, comprising: 
a detection device (Fig. 1 #22) configured for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of at least one object (Fig. 2 #49), the detection device including a movement device (Fig. 3 #48) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72) and the at least one object (Paragraph 0029 lines 1-5), and at least one preprocessing unit (Fig. 8 #401, 403) configured to preprocess objects prior to a detection of data using the object data detection unit (Paragraph 0091 lines 4-11), the preprocessing unit including an advance data detection station (Paragraph 0091 lines 5-7) using which data of objects are acquired;
a memory unit (Paragraph 0018 lines 1-3) with data sets (Fig. 4 #60) that are at least partially generated using the detection device (Paragraph 0022 lines 6-13); 
the mobile detection unit (Fig. 4 #72, Paragraph 0033 lines 1-10); and 

Young et al. teaches an embodiment wherein the advance data detection station is mounted on or within a housing (Paragraph 0023 lines 6-10), and therefore does not explicitly state that the data of objects is acquired (i) manually from an operator using an input unit, and/or (ii) semi-automatically by the operator using a mobile detection unit, the mobile detection unit being a portable device configured to be carryable by hand by the operator. 
Young et al. does however state that any of the components may be configured to communicate wireless signals, such that a physical connection is unnecessary, and provides an exemplary hand-held device (Paragraph 0033 lines 1-10). With the use of a hand-held device, the advance data detection station may acquire data manually from an operator using an input unit, and/or semi-automatically by the operator using a mobile detection unit which is a portable device configured to be carryable by hand. Young et al. explains that in the occurrence of an exception (Paragraph 0063 lines 1-10), it is beneficial to detect and input data either manually from an operator using an input unit (Paragraph 0063 lines 10-12) and/or semi-automatically by the operator using a mobile detection unit, which is a portable device configured to be carryable by hand (Paragraph 0063 lines 11-13). These acquisition methods enable an operator to resolve and overcome exceptions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. to include an advance data detection station for acquiring data either manually from an operator using an input unit or semi-automatically using a mobile detection unit, as Young et al. explains that this type of data acquisition is beneficial for preventing exceptions during the process, thus resulting in a more efficient system.
Regarding claim 20, Young et al. (US 2010/0082151) teaches a method for detecting multiple object data sets of at least one object, comprising the following steps: 
providing a system including a detection device (Fig. 1 #22) configured for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of at least one object (Fig. 2 #49), the detection device including a movement device (Fig. 3 #48) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72) and the at least one object (Paragraph 0029 lines 1-5), and at least one preprocessing unit (Fig. 8 #401, 403) configured to preprocess objects prior to a detection of data using the object data detection unit (Paragraph 0091 lines 4-11), the preprocessing unit including an advance data detection station (Paragraph 0091 lines 5-7) using which data of objects are acquired, the system further including a memory unit (Paragraph 0018 lines 1-3) with data sets (Fig. 4 #60) that are at least partially generated using the detection device (Paragraph 0022 lines 6-13), the mobile detection unit (Fig. 4 #72), and a processing unit configured to evaluate data that are detected (Paragraph 0095 lines 1-4) with the mobile detection unit (Fig. 4 #72), at least taking the data sets of the memory unit into account (Paragraph 0095 lines 2-3); 
and using the system to detect multiple object data sets of the at least one object (Paragraph 0091 lines 4-11; Paragraph 0094 lines 10-15). 
Young et al. teaches an embodiment wherein the advance data detection station is mounted on or within a housing (Paragraph 0023 lines 6-10), and therefore does not explicitly state that the data of objects is acquired (i) manually from an operator using an input unit, and/or (ii) semi-automatically by the operator using a mobile detection unit, the mobile detection unit being a portable device configured to be carryable by hand by the operator. 
Young et al. does however state that any of the components may be configured to communicate wireless signals, such that a physical connection is unnecessary, and provides an exemplary hand-held device (Paragraph 0033 lines 1-10). With the use of a hand-held device, the advance data detection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. to include an advance data detection station for acquiring data either manually from an operator using an input unit or semi-automatically using a mobile detection unit, as Young et al. explains that this type of data acquisition is beneficial for preventing exceptions during the process, thus resulting in a more efficient system.
Regarding claim 21, Young et al. (US 2010/0082151) teaches a method for detecting multiple object data sets of at least one object, wherein the method further comprises the following step: 
detecting at least one parameter of the object using a detection unit (Fig. 8 #403) of the detection device, the detection unit including a sensor unit (Paragraph 0091 lines 4-5), the detecting being performed prior to detecting image data of the at least one object (Paragraph 0091 lines 4-11). 
Regarding claim 22, Young et al. (US 2010/0082151) teaches a method for detecting multiple object data sets of at least one object, wherein the at least one parameter includes a weight of the at least one object or a dimension of the at least one object (Paragraph 0091 lines 5-7). 
Regarding claim 23, Young et al. (US 2010/0082151) teaches a method for detecting multiple object data sets of at least one object, wherein the method further comprises the following step: 
supplying the at least one object (Fig. 2 #49) to an object detection area (Fig. 8 #428) of the detection device by the preprocessing unit of the detection device (Paragraph 0094 lines 1-4), using a 
Regarding claim 24, Young et al. (US 2010/0082151) teaches a method for detecting multiple object data sets of at least one object, further comprising the following step: 
supplying the at least one object (Fig. 2 #49) from an object detection area (Fig. 8 #428) of the detection device to a post-processing unit (Fig. 8 #433) of the detection device, using a positioning unit of a transport unit of the detection device (Paragraph 0047 lines 6-19) or using a further positioning unit of the transport unit of the detection device (Paragraph 0048 lines 1-9), after detecting image data of the object (Fig. 8 #428).
Regarding claim 25, Young et al. (US 2010/0082151) teaches a detection device wherein prior to the detection of data using the object data detection unit (Paragraph 0091 lines 4-11), the advance data detection station (Fig. 8 #401, 403) acquires data of the objects.
Young et al. teaches an embodiment wherein the advance data detection station is mounted on or within a housing (Paragraph 0023 lines 6-10), and therefore does not explicitly state that the data of objects is acquired manually from an operator using an input unit. 
Young et al. does however state that any of the components may be configured to communicate wireless signals, such that a physical connection is unnecessary, and provides an exemplary hand-held device (Paragraph 0033 lines 1-10). With the use of a hand-held device, the advance data detection station may acquire data manually from an operator using an input unit. Young et al. explains that in the occurrence of an exception (Paragraph 0063 lines 1-10), it is beneficial to detect and input data either manually from an operator using an input unit (Paragraph 0063 lines 10-12). This acquisition method enables an operator to resolve and overcome exceptions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. to include an advance data detection station for acquiring 
Regarding claim 26, Young et al. (US 2010/0082151) teaches a detection device wherein the input unit is a touchscreen or a keyboard (Paragraph 0068 lines 1-3).  
Regarding claim 27, Young et al. (US 2010/0082151) teaches a detection device wherein prior to the detection of data using the object data detection unit (Paragraph 0091 lines 4-11), the advance data detection station (Fig. 8 #401, 403) acquires data of the objects semi-automatically by the operator using the mobile detection unit (Paragraph 0033 lines 1-10). 
Young et al. teaches an embodiment wherein the advance data detection station is mounted on or within a housing (Paragraph 0023 lines 6-10), and therefore does not explicitly state that the data of objects is acquired semi-automatically by the operator using a mobile detection unit. 
Young et al. does however state that any of the components may be configured to communicate wireless signals, such that a physical connection is unnecessary, and provides an exemplary hand-held device (Paragraph 0033 lines 1-10). With the use of a hand-held device, the advance data detection station may acquire data semi-automatically by the operator using a mobile detection unit which is a portable device configured to be carryable by hand. Young et al. explains that in the occurrence of an exception (Paragraph 0063 lines 1-10), it is beneficial to detect and input data semi-automatically by the operator using a mobile detection unit (Paragraph 0063 lines 11-13). This acquisition method enables an operator to resolve and overcome exceptions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. to include an advance data detection station for acquiring data semi-automatically using a mobile detection unit, as Young et al. explains that this type of data acquisition is beneficial for preventing exceptions during the process, thus resulting in a more efficient system.
s 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (US 2010/0082151) in view of Bourely et al. (EP 0706838). The citations provided for Bourely et al. (EP 0706838) are based off of the English translation which has been attached. 
Regarding claim 17, Young et al. (US 2010/0082151) teaches a detection device further comprising: 
at least one object detection area (Fig. 8 #428); and 
at least one transport unit (Paragraph 0014 lines 8-15). 
Young et al. teaches a positioning unit configured to position the object data detection unit relative to the object on the transport unit (Paragraph 0093 line 1-Paragraph 0094 line 7) and therefore lacks teaching a transport unit including at least one positioning unit configured to position the at least one object in the object detection area.
Bourely et al. (EP 0706838) teaches a detection device (Paragraph 0016 lines 9-14) for an at least semiautomated detection of multiple object data sets of at least one object (Paragraph 001 line 1-Paragraph 002 line 2) comprising a transport unit (Paragraph 0028 lines 4-6) including at least one positioning unit (Fig. 2 #9) configured to position the at least one object (Paragraph 0047 lines 1-13) in the object detection area (Paragraph 0033 lines 1-9). Bourely et al. explains that it is advantageous to control the transport unit speed as appropriate to optimize the sorting rate in the robotic sorting station (Paragraph 0030 line 1-Paragraph 0032 line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include the positioning unit configured to position the at least one object in the object detection area as taught by Bourely et al. (EP 0706838) in order to be able to optimize the sorting rate by controlling the speed of the transport unit while still being able alter the position of the object with respect to the object data detection unit. 
Regarding claim 18, Young et al. (US 2010/0082151) lacks teaching a detection device wherein the at least one positioning unit includes a multiaxial robotic arm.
Bourely et al. (EP 0706838) teaches a detection device (Paragraph 0016 lines 9-14) wherein the at least one positioning unit includes a multiaxial robotic arm (Paragraph 0033 lines 10-15). Bourely et al. explains that the multiaxial robotic arm is beneficial for positioning objects with at least three degrees of freedom of movement achievable, specifically two concurrent rotational movements and a translational movement (Paragraph 0033 lines 10-15), providing more flexibility in the positioning of an object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include the positioning unit including a multiaxial robotic arm as taught by Bourely et al. (EP 0706838) in order to provide more flexibility in the positioning of an object.  
Response to Arguments
Applicant's arguments filed August 20th, 2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Young et al. (US 2010/0082151) does not teach or suggest an advance data detection station using which data of objects are acquired: (i) manually from an operator using an input unit, and/or (ii) semi-automatically by the operator using a mobile detection unit being a portable device configured to be carryable by hand by the operator, the Examiner would like to clarify where Young et al. teaches or suggests these limitations. 
In Paragraph 0033, Young et al. states, “any of the components, such as scanner 93, sensors 71, camera 72, and identifier dispenser 61, that communicate with the logic 52 may be conductively coupled to the interface 59 to enable communication with the logic 52. Alternatively, any such components may be configured to communicate wireless signals such that a physical connection is 
Additionally in Paragraph 0071, Young et al. states “In such case, the user may call the vendor or otherwise communicate with the vendor (e.g., via email or text messaging), providing the vendor with various information about the exception, including possibly the parcel data 60 and/or image data 77 for the parcel 49. Based on such information, the vendor may determine the missing PO number and provide it to the user of the client 27 who then enters the missing PO number via input device 217 as described above.”, therefore teaching the acquisition of data manually from an operator using an input unit. 
As clarified herein, Young et al. teaches or suggests the features as recited in claims 12, 19 and 20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on Mon-Fri at (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653      
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655